Citation Nr: 1531668	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for shingles, active dental caries, photophobia, a heart disorder, periodontitis, lumbosacral degenerative disc disease, peripheral neuropathy of the upper and lower extremities, kidney stones, a disability manifested by fatigability and a psychiatric disorder, based on treatment for Hodgkin's disease at a Department of Veterans Affairs (VA) Medical Center beginning in January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C. § 1151.  This case was previously before the Board and was remanded to ensure proper evidentiary development as well as procedural development with respect to offering the Veteran an opportunity to present testimony before a separate Veterans Law Judge than the one who conducted the initial hearing (and has since retired from service).  

Most recently, the Board dispatched the claim to obtain the opinion of a an independent medical expert - a radiation oncologist at the University of Massachusetts (UMass) Medical School.  All actions have been completed and the case is ripe for appellate review.  

The Veteran presented testimony at two hearings, one in February 2010 before a now-retired Veterans Law Judge, and later in February 2014 before the undersigned.  Transcripts are of record.  


FINDINGS OF FACT

1.  The Veteran underwent VA treatment of Hodgkin's lymphoma beginning in January 2004.

2.  The Veteran has additional disability following such treatment, including cardiac and neuropathy disorders which were initially diagnosed after the beginning of VA's Hodgkin's lymphoma treatment.

3.  Additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such proximately caused by an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he developed residual additional disabilities, to include peripheral neuropathies, dental disease, renal calculi, a cardiac disorder, and a psychiatric disorder as a result of treatment for Hodgkin's disease, which commenced in 2004.  In testimony before the undersigned, the Veteran clarified his argument that he underwent several ineffective and unnecessary courses of both chemotherapy and radiation therapy.  His contention is that, had a proper course of therapy been followed, his cancer could have been effectively removed on initial treatment, without subsequent reoccurrence.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

For claims filed on or after October 1, 1997, as in this case, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

To determine whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (West 2014).  See 38 C.F.R. § 3.361(d)(2).

The facts and history at issue in this case are exceptionally complicated.  In recognition of its own limitations in light of such complexities, the Board has obtained an expert outside medical opinion from a radiation oncologist with the University of Massachusetts Medical School.  Essentially, it is noted that in January 2004, the Veteran was diagnosed with Hodgkin's lymphoma, which is a type of cancer.  He was initially treated with a course of chemotherapy by VA providers, and in that same year was told that his disease was in remission.  No additional treatment was offered until March 2005, when it was discovered that the Veteran was not, in fact, in remission.  Thereafter, additional and more advanced treatment was provided.  The Veteran was given a bone marrow transplant and treated with more advanced and aggressive therapy, which he contends would not have been necessary had his disease been monitored more carefully following the initial course of chemotherapy in 2004.

Of particular note, the Veteran states that he was not given radiographic testing in the form of a computerized tomography (CT) scan at the time he was told that his disease was in remission.  He specifically asserts that this was a breach of the standard of care and that it allowed his disease to progress undetected until the next year.  Further, he asserts that he was not offered a multi-gated acquisition (MUGA) scan prior to being placed on cardiotoxic drugs during the second course of chemotherapy in 2005, and that this led him to develop his current heart disorder.  

The Veteran is competent to report on those signs and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's reports regarding his history of treatment are competent, but only to the extent that such reports describe events which are able to be casually observed.  For example, the Veteran can competently recall that he was not afforded MUGA or CT scans at a specific time, but he is not competent to opine as to whether a delay in such imaging studies was a breach of the standard of care as this is a medical determination well beyond the Veteran's level of expertise.

As an initial matter, the Veteran has repeatedly indicated, including to a VA examiner in September 2008, that he did not provide informed consent regarding the Hodgkin's lymphoma treatment which he received.  The Veteran's case is a particularly difficult one to assess regarding informed consent, as the treatment at issue spans multiple years and was not committed in a single action.  Nonetheless, multiple records beginning in January 2004 reflect that the Veteran was educated on the proposed nature of his ongoing treatment, and that he made informed decisions about such treatment.  For example, a February 2004 hematology/oncology note documents a discussion with the Veteran in which he was informed about the nature of the initial proposed four-session course of chemotherapy, and in May 2004 - after being offered either four sessions of chemotherapy with radiation treatment, or six sessions of chemotherapy without radiation, the Veteran made an informed decision to proceed with additional of chemotherapy (specifically cocktail of the drugs adriamycin, bleomycin, vinblastine, and dacarbazine) in hopes of preventing a future relapse of Hodgkin's lymphoma, which at the time was believed to be in remission.

The absence of a specific list of risks on informed consent is not evidence that VA failed to obtain informed consent, and it may not be presumed that complications were not discussed merely because they were not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009) (holding the Veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks).  Here, the Board finds that the Veteran discussed his treatment options with multiple physicians and nurses before electing a desired course of action.  Accordingly, with regard to his Hodgkin's lymphoma treatment, the Board finds that the Veteran freely gave consent, following careful explanations by treating practitioners.  See 38 C.F.R. § 17.32(b).

The course of the Veteran's Hodgkin's lymphoma treatment is not in dispute.  In January 2004, the Veteran was diagnosed with Hodgkin's lymphoma which was treated with chemotherapy beginning in February 2004 following a needle biopsy of the associated growth in the Veteran's neck.  CT imaging done in September 2004, at the conclusion of chemotherapy, revealed an excellent response and it was assumed that Hodgkin's lymphoma was in remission.  A persistent abnormality in the mediastinum was noted, but the treating physician elected to repeat a CT scan in three months.  Unfortunately, follow-up imaging was not completed until March 2005 when the Veteran reported that he could no longer swallow.  At that time, CT imaging showed that Hodgkin's lymphoma had progressed and the Veteran was treated with further chemotherapy followed by a bone marrow transplant.

The linchpin of any claim under 38 U.S.C.A. § 1151 is the presence of some additional disability following VA treatment.  Thus, the mere fact that treatment may have taken longer than anticipated does not form a sufficient basis for compensation benefits under 38 U.S.C.A. § 1151.  There must be some additional disability that was not present prior to undergoing treatment.  

The Veteran has undergone numerous VA examinations in an effort to accurately determine whether he has any additional disability following the VA treatment at issue, and whether such additional disability is due to the negligence of VA.

In June 2008, the Veteran told a VA examiner that he had an episodes of shingles.  The examiner stated that the disorder had resolved and was not the result of carelessness, neglect, or otherwise due to "untoward events not reasonably foreseeable."  And while, shingles "may appear during times of stress and immunosuppression in adults," the onset of the disease was not due to fault on the part of VA.

On VA examination in July 2008, the Veteran reported his history of Hodgkin's lymphoma treatment to a VA examiner, including having been treated with cardiotoxic medications without first undergoing a MUGA scan.  He stated that he was only later evaluated at a VA facility in Nashville where a MUGA scan revealed abnormal cardiac function with a low left ventricular ejection fraction  and hypokinesis involving the lateral wall of the left ventricle.  On physical examination the examiner diagnosed dyspnea on exertion and "evidence of cardiac dysfunction," without identifying any specific cardiac disorder.  Nonetheless, the examiner described that the Veteran had a "documented disability on MUGA scan," and opined that "a prudent provider would have obtained a MUGA scan prior to beginning treatment with a cardiotoxic drug," but did not state whether this represented a permanent additional disability nor whether such additional disability was related to Hodgkin's lymphoma treatment. 

Regarding claimed neurologic symptoms, a separate VA examiner in July 2008 opined that the Veteran had peripheral neuropathy of the lower and upper extremities due to chemotherapy, but that "neurological complications are so common among chemotherapy agents."  The examiner concluded that the Veteran did not have a neurologic disorder caused by carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of VA. 

On review of the complete claims file in September 2008, a VA examiner recognized that the Veteran's history included undergoing chemotherapy and subsequently being diagnosed with a cardiac dysfunction and fatigability, as well as several kidney stones.  Regarding the Veteran's left ventricle and decreased ejection fraction, because a MUGA scan had not been completed prior to the treatment at issue, "it is impossible to know how much of this low ejection fraction may or may not have been due to [the Veteran's] treatment."  With regard to kidney stones, the examiner felt these "occurred during [the Veteran's] treatment with chemotherapy and the mobilization of calcium from his skeletal bone mass [was] a result of the drug itself and not carelessness, negligence, or [lack] of proper skill or error in judgement."

In June 2009, the Veteran reported that he had been experiencing cognitive problems since the initiation of chemotherapy, and that these problems had increased in severity over the prior three years.  The evaluating healthcare provider noted that the Veteran's "other medical history [was] reportedly noncontributory," and indicated that in spite of reports to the contrary, his "performance across [most] cognitive domains was at or above age expectations, including perception, psychomotion, language, learning, retention, recall, and reasoning."  Regarding the Veteran's reports, the clinical neuropsychologist opined that "[d]espite his subjective feelings of memory decline, his performances on all measures of learning and recall were at or above age expectations."  She concluded that the Veteran was "doing very well cognitively, despite multiple rigorous rounds of chemotherapy." 

In April 2011 a VA examiner was asked to assess whether the Veteran has a current dental disorder - to include dental caries or periodontitis - which was caused or aggravated by his cancer treatment.  On review of the claims file and a physical examination, the examiner began by noting that the Veteran had "rampant decay," the likes of which are "usually caused by radiation treatment [due to] diminished amount of saliva [but] this is usually not seen due to chemotherapy."  The Veteran denied "any problems with dry mouth" and the examiner noted that "there is plenty of saliva," but that the Veteran "shows a lack of oral hygiene and dental care."  The examiner declined to "say that the VA treatment for [the Veteran's] Hodgkin's lymphoma has caused any kind of periodontal disease or his rampant decay," but rather suggested that dental disorders were related to poor hygiene habits.

In May 2011, a VA examiner opined that "the Veteran's adjustment disorder is related to a number of factors."  These factors included "some depression related to his history of Hodgkin's lymphoma," but was also related to back pain and the examiner did not "know any way of apportioning the Veteran's depression to the various factors."

As noted, the Veteran's claims file was dispatched to an expert in radiation oncology from outside of the VA system.  Dr. M, a radiation oncologist and professor of radiation oncology at the UMass Medical School, offered an exceptionally detailed opinion with respect to the course of the Veteran's treatment as well as associated residual disability.  He provided literature citations and specifically addressed the matter of whether any additional disability was caused by VA's negligence.  In total, however, Dr. M concluded that the Veteran's "overall management was within conventionally accepted standards of care." 

In pertinent part, the expert independent examination consisted of a detailed review of the extensive claims file as well as of pertinent medical literature regarding the appropriate course of care for Hodgkin's disease.  It was noted that the Veteran was diagnosed with Stage IIB nodular sclerosing Hodgkin's disease based on lymph node biopsy.  In the VA clinical reports, it was not noted whether the removed mass was "bulky" or "non-bulky" in nature, and Dr. M discussed that this was somewhat strange as the course of treatment often depends on the type of mass presented.  Nonetheless, the VA physician treating the Veteran in 2004 did describe the presence of a "large mediastinal mass compatible with lymphoma," and chemotherapy was started.  That chemotherapy utilized in January 2004 was appropriate, however Dr. M noted that a MUGA scan was not performed until after four cycles of such therapy.  While his March 2004 MUGA scan did reflect some heart dysfunction, including decreased heart function seen in the left ventricle, hypokinesis of the lateral wall of the left ventricle, and a low peak filling rate, Dr, M referred to these as "minor abnormalities."  Although "the chemotherapy was in all likelihood responsible for his heart disability," such a cardiac complication is an anticipated side effect of such treatment, and "was not caused by VA negligence."

In May 2004 the Veteran was involved in a discussion as to if he should be treated with chemotherapy alone or chemotherapy followed by radiation therapy.  The Veteran selected chemotherapy without radiation treatment; however, Dr. M expressed reservations both that the Veteran was not afforded consultation with a radiation oncologist to discuss potential usage of radiation therapy, and that there was little record showing that the abnormal MUGA scan was discussed with the Veteran.  Nonetheless, he conceded that while it was his "bias . . . to treat him with 4 cycles of chemotherapy followed by local radiation therapy . . . [t]hat may not have necessarily negated his cardiac problems."  Thus, such treatment would not necessarily have avoided the onset of the Veteran's additional cardiac disability, and furthermore Dr. M found no negligence in following the course of treatment eventually settled upon.

With respect to additional disability, it was noted that peripheral neuropathy was an expected consequence of chemotherapy.  The same was initially stated for the Veteran's cardiac dysfunction; however, "VA was negligent in adequately monitoring cardiac function after demonstrating a minor decrease in function based on the MUGA scan."  The independent examiner concluded by recognizing that, despite his observations, there is genuine controversy in the field of treating Hodgkin's disease with respect to whether chemotherapy alone, or chemotherapy with radiation therapy, is the best option for treating the disease.  That the Veteran was not afforded radiation therapy is not, in itself, an apparent breach of the standard of care given such debate, and the independent examiner noted that the results of the VA-selected treatment would be similar to the administration of radiation (i.e., the Veteran survived his cancer).  While consultation with a radiation oncologist was thought of as "helpful," and the independent examiner would have preferred that such an opportunity have been provided to the Veteran, this was not found to have been a negligent breach.  Furthermore, as the Board has noted above, the Veteran was nonetheless informed of his varying treatment options, even if such information did not necessarily come directly from a radiation oncologist.

It is evident that this is a case involving a considerable amount of medical complexity and nuance.  That there is debate in oncology circles as to the benefits of radiation therapy underscores the reality that there is not an obvious, apparent, and accepted answer with respect to if VA's choice of treatment.  In total, Dr. M identified two sources of negligence in VA's care.  Namely that "VA was negligent in adequately assessing [the Veteran's] prognosis before commencing treatment" in failing to identify the level of "bulk" of the initially seen abnormal cellular mass, and that "VA was negligent in adequately monitoring cardiac function after demonstrating a minor decrease in function based on the MUGA scan."

Neither of these failures on the part of VA, however, were associated with the onset of an additional cardiac disability or neuropathy.  In short, to the limited extent that VA may have been negligent in its care in treating the Veteran's Hodgkin's lymphoma - a fact which the Board severely regrets - such negligence itself did not result in any additional disability.  

Beyond neurologic and cardiac disorders, the Veteran has claimed that numerous additional current disabilities are related to VA's negligent treatment of Hodgkin's lymphoma.  However, other than the Veteran's noncompetent assertions to that effect, there is no evidence linking any current disability with negligence on VA's part in treating the Veteran's Hodgkin's lymphoma.

Therefore, seeing as the record is devoid of any competent evidence reflecting that an additional disability was proximately caused by either VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable, and there is no competent evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for any disorder to include shingles, active dental caries, photophobia, a heart disability, periodontitis, lumbosacral degenerative disc disease, peripheral neuropathy of the upper and lower extremities, kidney stones, a disability manifested by fatigability and a psychiatric disorder.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2008, prior to the initial adjudication of the claim on appeal.   Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by numerous VA examinations in June 2008, July 2008, September 2008, April 2011, May 2011, and the opinion rendered by Dr. M in August 2014.  Over the course of these examinations, examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented by the Veteran and in the claims file, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in August 2010 and September 2013 the Board remanded the immediate issue for additional development, including retrieval of VA treatment records and consent forms, provision of VA examinations of the Veteran's mental health and teeth, and affordance of a hearing before a current Veterans Law Judge.  Since that time, the sought treatment records have been associated with the claims file, new VA examinations were completed, and in February 2014 the Veteran testified before the undersigned.  Therefore, the Board finds that the RO substantially complied with the August 2010 and September 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for shingles, active dental caries, photophobia, a heart disability, periodontitis, lumbosacral degenerative disc disease, peripheral neuropathy of the upper and lower extremities, kidney stones, a disorder manifested by fatigability and a psychiatric disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


